Citation Nr: 0905439	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-31 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971, to include combat service in Vietnam.  His decorations 
included the Combat Infantry Badge and the Bronze Star Medal.  
He died in December 1990.  The appellant is the Veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appellant provided testimony at a November 2008 hearing 
before the undersigned Veterans Law Judge.

The appellant has been denied entitlement to service 
connection for the cause of the Veteran's death on prior 
occasions, first in June 1991 and most recently in August 
2002, but without the receipt of any new evidence since 
August 1991.  The appellant did not submit a notice of 
disagreement within one year of these decisions and they 
therefore became final.  See 38 U.S.C.A. § 7105.  However, 
the appellant now for the first time contends that type II 
diabetes mellitus, diagnosed during the Veteran's terminal 
hospitalization, caused or contributed substantially to the 
Veteran's death.  Relatively recently, regulations were 
enacted which provided that persons such as the Veteran, who 
served in Vietnam, and are presumed to have been exposed to 
Agent Orange, and who later suffer from Type II diabetes, are 
presumed service-connected for type II diabetes.  See 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (as effective from July 9, 
2001); 66 Fed. Reg. 23166-01 (May 8, 2001).   As the 
appellant now seeks entitlement on a new factual basis, and 
in light of a liberalizing amendment to relevant regulations, 
the Board finds her current claim to be a new claim for 
service connection for the cause of the Veteran's death, 
rather than a petition to reopen a prior denial of the claim.  
See also Boggs v. Peake, 520 F.3d 1330 (2008) (claims that 
are based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  He had active duty, to include combat duty 
in Vietnam, from July 1970 to August 1971.  The Veteran's 
death certificate indicates that he died in December 1990.  
The immediate cause of death was listed as chronic 
obstructive pulmonary disease, due to or as a consequence of 
obesity, and due to or as a consequence of cigarette abuse.  
Other significant conditions contributing to death were 
listed as chronic renal failure and pericardial effusion.  

The Veteran was apparently first diagnosed with chronic renal 
failure during private hospitalization in December 1982.  He 
had been admitted for complaints of leg swelling and 
shortness of breath increasing over 2 months prior to 
admission.  By history, he had experienced episodic leg 
swelling since a Vietnam tour in 1970-1971.  Further by 
history, he had been admitted to the Grand Rapids VA hospital 
four years prior (in approximately 1978), at which time, by 
history, he was told he "had kidney damage due to an old 
infection."  (Quotes in original December 1982 medical 
consultation report.)   The medical records of this period of 
VA hospitalization in approximately 1978 have not been sought 
or associated with the claims file, and would be useful in 
adjudication of the appellant's claim for service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. 
§ 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The claims file also includes a summary of VA psychiatric 
hospitalization from January 1972 to February 1972.  From a 
reading of the summary report it is clear that the Veteran 
underwent significant physical examination and diagnostic and 
laboratory testing, the results of which were not all 
reported in the hospital summary.  As this hospitalization 
took place within a year of the Veteran's discharge from 
service, the complete hospitalization records would be useful 
in adjudication of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The service treatment records contain many findings that 
likely will, in the context of the entire record, require the 
application of medical expertise in resolution of this 
matter.  The exact nature of the questions that will need to 
be answered will depend in large part, for example, on what 
the VA hospitalization records from 1972 and approximately 
1978 show.  The Board anticipates that, in concert with the 
wishes of the appellant and her representative as expressed 
at the November 2008 Board hearing, a VA medical opinion as 
to whether the Veteran's death was caused or contributed to 
by a disease or injury related to service will be useful in 
adjudication of this matter.  See 38 U.S.C.A. § 5103A(d).

The Board notes that the Veteran was in receipt of Social 
Security Administration (SSA) disability benefits during his 
lifetime.  (See first page of undated Attending Physician's 
Statement, received in March 2005.)  If the SSA still has the 
records from the Veteran's lifetime, any such copies of the 
Veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based, would be 
useful in adjudication of this matter.   38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2); Quartuccio v. Principi, 
16 Vet. App. 183, 188 (2002).

In Hupp v. Nicholson, 21 Vet App 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) expanded 
the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements for a Dependency and Indemnity Compensation 
(DIC) claim.  In Hupp, the Court held that, when adjudicating 
a claim for DIC, VA must perform a different analysis 
depending upon whether a veteran was service-connected for a 
disability during his or her lifetime. The Court concluded 
that, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The March 
2005 VCAA notice letter issued in this case is not sufficient 
in light of the Court's recent holding in Hupp.  The 
appellant should be provided with a new VCAA notice letter 
that more fully complies with the Court's holding.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information or evidence needed to 
substantiate the claim for entitlement to 
service connection for the cause of the 
Veteran's death as outlined by the Court in 
Hupp v. Nicholson, 21 Vet App 342 (2007).  
Specifically, the appellant should be 
informed of the conditions for which the 
Veteran was service-connected at the time 
of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on each 
previously service-connected condition, and 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected. 

2.  Request the appellant to identify the 
name and address of all VA and private 
providers of relevant medical treatment of 
the Veteran, for conditions that she 
believes may be related to the cause of his 
death.

After any required authorizations for 
release of medical information are 
requested and obtained from the appellant, 
an attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought must include complete 
records of VA hospitalization at the VA 
Hospital in Ann Arbor, Michigan, from 
January 1972 to February 1972 (see February 
1972 VA hospital summary report associated 
with the claims file), and complete records 
of hospitalization at the VA Medical Center 
in Grand Rapids, Michigan, in approximately 
1978 (please check for years 1976 through 
1979) (see private consultation report 
dated in December 1982, at page 1, 
describing VA hospitalization four years 
earlier).

3.  Contact the Social Security 
Administration (SSA) and seek to obtain any 
still-available copies of the Veteran's 
records regarding SSA benefits, including 
any SSA administrative decisions (favorable 
or unfavorable) and the medical records upon 
which the decisions were based.

4.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for a review 
of the claims file by an appropriate 
specialist physician for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that disability 
incurred in or aggravated by service either 
caused or contributed substantially or 
materially to the Veteran's death.

The physician is advised that the Veteran's 
type 2 diabetes, diagnosed at his terminal 
period of hospitalization, is presumed to be 
service-connected as due to exposure to 
Agent Orange in Vietnam, though the 
presumption may be rebutted if there is 
affirmative evidence to the contrary.

The physician must not focus solely on 
whether the Veteran's death may have been 
related to exposure to Agent Orange or to 
his type 2 diabetes mellitus.  Rather, the 
physician should review the service 
treatment records and the post-service 
records of treatment and hospitalization and 
provide an opinion as to whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that any 
disease or injury incurred in or aggravated 
by service either caused or contributed 
substantially or materially to the cause of 
Veteran's death.  

The review of the claims file and medical 
opinion must include a review and discussion 
of a December 1982 private summary of 
consultation at which chronic renal failure 
of undetermined etiology was diagnosed.
 
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service treatment 
records and reports of private and VA 
treatment from the Veteran's discharge from 
service until the time of his death.
 
The physician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

5.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

